Case: 21-50130     Document: 00516051234         Page: 1     Date Filed: 10/12/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                       October 12, 2021
                                No. 21-50130
                            consolidated with                            Lyle W. Cayce
                                No. 21-50156                                  Clerk
                              Summary Calendar



   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Antonio Smith,

                                                         Defendant—Appellant.


                  Appeals from the United States District Court
                       for the Western District of Texas
                            USDC No. 7:20-CR-218-1
                            USDC No. 7:20-CR-144-1


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50130      Document: 00516051234         Page: 2     Date Filed: 10/12/2021




                                     No. 21-50130
                                   c/w No. 21-50156

          Defendant-Appellant Antonio Smith appeals the sentence imposed by
   the district court following Smith’s guilty plea for possession of a firearm by
   a felon, in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). The district
   court also revoked Smith’s supervised release, which he was serving under a
   different sentence. Smith’s actions underlying this other conviction were
   also the basis of a state charge of aggravated assault with a deadly weapon.
          Smith contends that the district court erred in applying a four-level
   enhancement for his use or possession of “any firearm or ammunition in
   connection with another felony offense” under U.S.S.G. § 2K2.1(b)(6)(B).
   Smith pointed out at sentencing that the only evidence supporting this
   enhancement was a witness’s statements to police at the time of the alleged
   aggravated assault. Smith produced an affidavit from that same witness
   recanting her story, but the district court believed that the witness’s original
   statement to the police at the time of the incident was more credible.
          “The district court’s determination of the relationship between the
   firearm and another offense is a factual finding,” which we review for clear
   error. United States v. Coleman, 609 F.3d 699, 708 (5th Cir. 2010). Here, the
   district court’s credibility determination and application of the enhancement
   were plausible and not clearly erroneous. See United States v. Oti, 872 F.3d
   678, 699 (5th Cir. 2017); United States v. Alaniz-Alaniz, 38 F.3d 788, 792 (5th
   Cir. 1994).
          Smith also argues that his firearm and revocation sentences are
   unreasonable, both individually and cumulatively, because the district court
   failed to state reasons for imposing the sentences despite Smith’s advocacy
   for a sentence at the low end of the Guidelines. We apply plain error review
   because Smith did not object to the procedural reasonableness of his
   sentences on this basis. See United States v. Coto-Mendoza, 986 F.3d 583,




                                          2
Case: 21-50130      Document: 00516051234          Page: 3    Date Filed: 10/12/2021




                                     No. 21-50130
                                   c/w No. 21-50156

   585-86 (5th Cir. 2021), petition for cert. filed (U.S. Jun. 28, 2021) (No. 20-
   8439); United States v. Whitelaw, 580 F.3d 256, 259 (5th Cir. 2009).
          The sentencing judge’s reasons for the sentences sufficed “to satisfy
   the appellate court that he has considered the parties’ arguments and has a
   reasoned basis for exercising his own legal decisionmaking authority.” Rita
   v. United States, 551 U.S. 338, 356 (2007); see also United States v. Rhine, 637
   F.3d 525, 529 (5th Cir. 2011). Smith has therefore not demonstrated any
   error, plain or otherwise.
          Finally, Smith argues that, under the analysis set forth in United States
   v. Lopez, 514 U.S. 549 (1995), § 922(g)(1) exceeds the scope of Congress’s
   power under the Commerce Clause and is therefore unconstitutional. He
   admits that this argument is foreclosed and is only raised to preserve the
   issue. See, e.g., United States v. De Leon, 170 F.3d 494, 499 (5th Cir. 1999).
          The sentences imposed by the district court are AFFIRMED.




                                          3